DETAILED ACTION
Status of the Application
Claims 1, 3-5 and 9-20 are currently pending in the instant application.  Claims 2 and 6-8 have been canceled.  New claims 13-20 have been added.  
This is a Non-Final Rejection following the filing of a Request for Continued Examination.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The objection to the Drawings is withdrawn in response to the Remarks and the Amendments filed on January 5, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shirane et al. (US 2009/0317721).
Regarding claim 1, Shirane et al. teaches a lithium secondary battery comprising:
a nonaqueous electrolyte having lithium ion conductivity (para. [0109]); and 

a positive electrode containing a positive electrode active material containing lithium (Abstract; paras. [0062] and [0109]); 
a negative electrode (negative electrode 32) including a negative electrode current collector (negative electrode current collector 34; para. [0105]); and 
a separator disposed between the positive electrode and the negative electrode (para. [0060]), wherein 
the positive electrode, the negative electrode, and the separator of the electrode group are wound (Fig. 2).  
the negative electrode current collector has a first surface facing an outward direction of the winding of the electrode group and a second surface facing an inward direction of the winding of the electrode group (paras. [0018], [0019], [0061] and [0109]; Figs. 7A and 7B),
lithium metal is deposited on the first surface and the second surface by charge {one of ordinary skill in the art expects that the lithium metal is deposited on the first surface and the second surface by charge based upon the teachings of paras. [0080] – [0082], [0088] and [0109]},
the negative electrode further includes first protrusions (first negative electrode active material 35) protruding from the first surface and second protrusions (second negative electrode active material 36) protruding from the second surface (Figs. 7A and 7B), wherein the first protrusions and the second protrusions are made of a resin material (the negative electrode material layer comprises a binder, i.e. pvdf, that is a 
a ratio A1x/A1 is greater than a ratio A2X/A2, where A1x is a sum of projected areas of the first protrusions on the first surface, A1 is an area of the first surface, A2X is a sum of projected areas of the second protrusions on the second surface, and A2 is an area of the second surface (Figs. 7A and 7B; because Figs. 7A and 7B of Shirane et al. illustrate a negative electrode that is the same or substantially the same as the claimed structure, one of ordinary skill in the art would expect for the aforementioned limitation to be met); and 
a first average height h1 of the first protrusions from the first surface is equal to a second average height h2 of the second protrusions from the second surface (para. [0104]; Figs. 7A and 7B).
Because Figs. 7A and 7B of Shirane et al. illustrate a negative electrode that is the same or substantially the same in structure as the negative electrode of the instant invention, one of ordinary skill in the art would expect that the sum A1x of the projected areas of the first protrusions on the first surface is the sum of the areas of projection images formed by projecting the first protrusions onto the first surface in a thickness direction of the negative electrode current collector, and the sum A2X
Regarding claim 3, Shirane et al. teaches a lithium secondary battery wherein the negative electrode current collector includes copper foil or copper alloy foil (para. [0072]).  
Regarding claim 4, Shirane et al. teaches a lithium secondary battery wherein the first protrusions and the second protrusions are in contact with the separator (Figs. 7A and 7B), and
the lithium metal is deposited in spaces between the negative electrode current collector and the separator during the charge {one of ordinary skill in the art expects that the lithium metal is deposited in spaces between the negative electrode current collector and the separator during the charge based upon the teachings of para. [0060]}.
Regarding claim 5, Shirane et al. teaches a lithium secondary battery wherein material of the first protrusions is different from material of the negative electrode current collector (para. [0072]), and
material of the second protrusions is different from the material of the negative electrode current collector (para. [0072]).  
Regarding claim 10, Shirane et al. teaches a lithium secondary battery wherein a first average height h1 of the first protrusions from the first surface is equal to or more than 15 µm and less than or equal to 120 µm (para. [0083]), a second average height h2 of the second protrusions from the second surface is equal to or more than 15 µm and less than or equal to 120 µm (para. [0083]).  
Regarding claim 11, Shirane et al. teaches a lithium secondary battery wherein the first surface includes at least one band-shaped first region in which none of the first protrusions are placed along a longitudinal direction or a lateral direction (Figs. 7B), and 
Regarding claim 12, Shirane et al. teaches a lithium secondary battery wherein the nonaqueous electrolyte contains lithium ions and anions, and the anions include at least one type of anion selected from the group consisting of PF6- ions, anions of imides, and anions of oxalate complexes (para. [0067]).  
Regarding claim 13, Shirane et al. teaches a lithium secondary battery comprising:
a nonaqueous electrolyte having lithium ion conductivity (para. [0109]); and 
an electrode group including:
a positive electrode containing a positive electrode active material containing lithium (Abstract; paras. [0062] and [0109]); 
a negative electrode (negative electrode 32) including a negative electrode current collector (negative electrode current collector 34; para. [0105]); and 
a separator disposed between the positive electrode and the negative electrode (para. [0060]), wherein 
the positive electrode, the negative electrode, and the separator of the electrode group are wound (Fig. 2).  

lithium metal is deposited on the first surface and the second surface by charge {one of ordinary skill in the art expects that the lithium metal is deposited on the first surface and the second surface by charge based upon the teachings of paras. [0080] – [0082], [0088] and [0109]},
the negative electrode further includes first protrusions (first negative electrode active material 35) protruding from the first surface and second protrusions (second negative electrode active material 36) protruding from the second surface (Figs. 7A and 7B), wherein the negative electrode current collector, the first protrusions, and the second protrusions are made of same material in one piece {Both Ni and Ti can be in the negative electrode current collector, the first protrusions and the second protrusions (or active material); therefore, the negative electrode current collector, the first protrusions, and the second protrusions are made of the same material in one piece (the one piece being the negative electrode 32); paras. [0071] and [0072]}, 
a ratio A1x/A1 is greater than a ratio A2X/A2, where A1x is a sum of projected areas of the first protrusions on the first surface, A1 is an area of the first surface, A2X is a sum of projected areas of the second protrusions on the second surface, and A2 is an area of the second surface (Figs. 7A and 7B; because Figs. 7A and 7B of Shirane et al. illustrate a negative electrode that is the same or substantially the same as the claimed 
a first average height h1 of the first protrusions from the first surface is equal to a second average height h2 of the second protrusions from the second surface (para. [0104]; Figs. 7A and 7B).
Because Figs. 7A and 7B of Shirane et al. illustrate a negative electrode that is the same or substantially the same in structure as the negative electrode of the instant invention, one of ordinary skill in the art would expect that the sum A1x of the projected areas of the first protrusions on the first surface is the sum of the areas of projection images formed by projecting the first protrusions onto the first surface in a thickness direction of the negative electrode current collector, and the sum A2X of the projected areas of the second protrusions on the second surface is the sum of the areas of projection images formed by projecting the second protrusions onto the second surface in the thickness direction of the negative electrode current collector.
Regarding claim 14, Shirane et al. teaches a lithium secondary battery wherein the negative electrode current collector includes copper foil or copper alloy foil (para. [0072]).  
Regarding claim 15, Shirane et al. teaches a lithium secondary battery wherein the first protrusions and the second protrusions are in contact with the separator (Figs. 7A and 7B), and
the lithium metal is deposited in spaces between the negative electrode current collector and the separator during the charge {one of ordinary skill in the art expects that 
Regarding claim 16, Shirane et al. teaches a lithium secondary battery wherein material of the first protrusions is different from material of the negative electrode current collector (para. [0072]), and
material of the second protrusions is different from the material of the negative electrode current collector (para. [0072]).  
Regarding claim 18, Shirane et al. teaches a lithium secondary battery wherein a first average height h1 of the first protrusions from the first surface is equal to or more than 15 µm and less than or equal to 120 µm (para. [0083]), a second average height h2 of the second protrusions from the second surface is equal to or more than 15 µm and less than or equal to 120 µm (para. [0083]).  
Regarding claim 19, Shirane et al. teaches a lithium secondary battery wherein the first surface includes at least one band-shaped first region in which none of the first protrusions are placed along a longitudinal direction or a lateral direction (Figs. 7B), and the second surface includes at least one band-shaped second region in which none of the second protrusions are placed along the longitudinal direction or the lateral direction (Figs. 7B), wherein in each of the first and second surfaces of the negative electrode current collector, a direction perpendicular to a winding axis of the electrode group is defined as the longitudinal direction and a direction parallel to the winding axis is defined as the lateral direction (Figs. 7B).
Regarding claim 20, Shirane et al. teaches a lithium secondary battery wherein the nonaqueous electrolyte contains lithium ions and anions, and the anions include at 6- ions, anions of imides, and anions of oxalate complexes (para. [0067]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shirane et al. (US 2009/0317721).
Regarding claim 9, Shirane et al. is silent regarding lithium secondary battery wherein a proportion (A1x/A1) x 100% of the sum A1x of the projected areas of the first protrusions on the first surface in the area A1 of the first surface is equal to or more than 0.4% and less than or equal to 70%, and a proportion (A2X/A2) x 100% of the sum A2X of the projected areas of the second protrusions on the second surface in the area A2 of the second surface is equal to or more than 0.2% and less than or equal to 68%.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of A1x/A1 as taught by Shirane et al. and the ratio of A2X/A2 as taught by Shirane et al. such that the proportion (A1x/A1) x 100% of the sum A1x of the projected areas of the first protrusions on the first surface in the area A1 of the first surface is equal to or more than 0.4% and less than or equal to 70%, and a proportion (A2X/A2) x 2X of the projected areas of the second protrusions on the second surface in the area A2 of the second surface is equal to or more than 0.2% and less than or equal to 68% when doing so provides the desired electrochemical properties for the lithium secondary battery.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shirane et al. (US 2009/0317721).
Regarding claim 17, Shirane et al. is silent regarding lithium secondary battery wherein a proportion (A1x/A1) x 100% of the sum A1x of the projected areas of the first protrusions on the first surface in the area A1 of the first surface is equal to or more than 0.4% and less than or equal to 70%, and a proportion (A2X/A2) x 100% of the sum A2X of the projected areas of the second protrusions on the second surface in the area A2 of the second surface is equal to or more than 0.2% and less than or equal to 68%.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of A1x/A1 as taught by Shirane et al. and the ratio of A2X/A2 as taught by Shirane et al. such that the proportion (A1x/A1) x 100% of the sum A1x of the projected areas of the first protrusions on the first surface in the area A1 of the first surface is equal to or more than 0.4% and less than or equal to 70%, and a proportion (A2X/A2) x 100% of the sum A2X of the projected areas of the second protrusions on the second surface in the area A2 of the second surface is equal to or more than 0.2% and less than or equal to 68% when doing so provides the desired electrochemical properties for the lithium secondary battery.  

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. 
Applicant argue: Regarding claim 1, at a minimum, Shirane fails to teach the feature “the first protrusions and the second protrusions are made of a resin material,” as recited in claim 1.  It appears the Office Action considered the negative electrode current collector in FIGS. 7A and 7B of Shirane as the claimed negative electrode current collector, and considered the first negative electrode active material 35 and the second negative electrode active material 36 as the claimed first and second protrusions. The Office Action asserted that paragraph [0071] of Shirane (reproduced below) teaches a lithium secondary battery wherein the first protrusions and the second protrusions are made of a resin material (see the rejection of claim 6).  However, paragraph [0071] of Shirane merely mentions that the negative electrode current collector can include a metal foil made of stainless steel, nickel, copper, or titanium, or a thin film made of carbon or conductive resin. Paragraph [0071] does not disclose that the first protrusions and the second protrusions are made of a resin material…. In this regard, Shirane fails to teach the feature “the first protrusions and the second protrusions are made of a resin material” of claim 1. Therefore, claim 1 is not anticipated by Shirane, and claim 1 and all claims dependent thereon are patentable.  Regarding claim 13, at a minimum, Shirane fails to teach the feature “the negative electrode current collector, the first protrusions, and the second 
It is the Office’s position that the arguments of record are based on the claims as amended.  The amended claims have been addressed in the rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.